Exhibit 10.2
Form of Annual Performance-Based Stock Award


PERFORMANCE STOCK UNIT AWARD AGREEMENT




THIS PERFORMANCE STOCK UNIT AWARD AGREEMENT (this “Agreement”) is made as of
__________ (the “Award Date”) between Ocwen Financial Corporation, a Florida
corporation (the “Corporation”), and _________, an employee of the Corporation
or of a Subsidiary (the “Participant”).


WHEREAS, the Corporation desires, by granting to the Participant an award of
stock units pursuant to the Corporation’s 2017 Performance Incentive Plan (the
“2017 Plan”), to further the objectives of the 2017 Plan;


NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, and intending to be legally bound
hereby, the parties hereto have agreed, and do hereby agree, as follows:


1.    STOCK UNIT GRANT


The Corporation hereby grants to the Participant, pursuant to and subject to the
2017 Plan, an aggregate “target” of _________ stock units (the “Stock Units”),
on the terms and conditions herein set forth (the “Award”). As used herein, the
term “stock unit” shall mean a non-voting unit of measurement which is deemed
for bookkeeping purposes to be equivalent to one outstanding share of the
Corporation’s Common Stock (“Share”) (subject to adjustment as provided in
Section 7.1 of the 2017 Plan) solely for purposes of the 2017 Plan and this
Agreement. The Stock Units shall be used solely as a device for the
determination of the payment to eventually be made to the Participant if such
Stock Units vest pursuant to Paragraph 2 below. The Stock Units shall not be
treated as property or as a trust fund of any kind. Capitalized terms used
herein and not otherwise defined herein shall have the meaning assigned to such
terms in the 2017 Plan.


2.    VESTING OF STOCK UNITS


A.
Generally



Subject to the following provisions of this Paragraph 2 and Paragraph 4, in
order for the Stock Units to become vested and payable, the Stock Units subject
to the Award must satisfy the performance-based vesting conditions as set forth
in Appendix A hereto, incorporated herein by this reference, with one hundred
percent (100%) of the target number of Stock Units subject to the award eligible
to vest on the third anniversary of the Award Date (the “Vesting Date”, subject
to adjustment as set forth in Paragraph 2 hereof).


B.
Retirement or Termination by the Corporation Without Cause



If the Participant’s employment with the Corporation or any of its Subsidiaries
terminates by reason of the Participant’s (i) Retirement or (ii) termination by
the Participant’s employer without Cause (other than following a 409A Change of
Control (as defined below)) at any time on or before the Vesting Date, the Award
shall remain outstanding and eligible to vest as though no such termination of
the Participant’s employment had occurred. In such circumstances, if the
performance-based vesting conditions set forth in Appendix A are satisfied as of
the Vesting Date, the Award shall vest as provided in Appendix A, provided that
(i) the number of Stock Units eligible to vest shall be reduced on a pro-rata
basis in proportion to the percentage of the three-year period between the Award
Date and the Vesting Date that the Participant was employed by the Corporation
or one of its Subsidiaries prior to such termination of the Participant’s
employment; (ii) the Participant satisfies the release requirement set forth in
the following sentence, and (iii) the Participant complies with the conditions
set forth in Paragraph 5 hereof through the Vesting Date. As a condition of any
such vesting, the Participant shall, not later than 21 days after such a
termination of the Participant’s employment (or such longer period as may be
required under applicable law for the Participant to consider the release in
order for the release to be effective) provide the Corporation with a valid,
executed written release of claims in a form acceptable to the Corporation, and
such release shall not have been revoked by the Participant pursuant to any
revocation rights afforded by applicable law. Any such Stock Units that vest
after the Participant’s Retirement or termination by the Participant’s employer
without Cause shall be paid in accordance with Paragraph 7 hereof.


For purposes of this Agreement, “Retirement” shall mean termination (other than
by reason of death, Disability (as defined below) or by the Participant’s
employer for Cause) of the Participant's employment with the Corporation or one
of its Subsidiaries; provided, however, that for purposes of this Agreement
only, the Participant must have attained the age of 60 and been an employee of
the Corporation or any of its Subsidiaries for not less than 5 years as of the
date of termination of employment by reason of Retirement.


For purposes of this Agreement, “Cause” shall mean that the Administrator,
acting in good faith based on the information then available to it, determines
that the Participant: (a) has been convicted of, or has pled guilty to, a felony
(under the laws of the United States or any state thereof or other applicable
jurisdiction); (b) has engaged in acts of fraud, material dishonesty or other
acts of willful misconduct in the course of the Participant’s duties for the
Corporation or any of its Subsidiaries; (c) the Participant has willfully failed
to substantially perform the Participant’s duties for the Corporation or any of
its Subsidiaries; (d) has materially breached any of the provisions of any
agreement to which the Participant is a party with the Corporation or any of its
Subsidiaries; or (e) has materially breached any written policy of the
Corporation or any of its Subsidiaries that is applicable to the Participant in
the course of the Participant’s employment and has been communicated to the
Participant; provided, however, as to clauses (c), (d) and (e) only, that Cause
shall only exist if the Corporation or a Subsidiary (as the case may be) shall
have provided written notice to the Participant of the condition(s) claimed to
constitute Cause under such clause and the Participant shall have failed to
remedy such circumstance(s) within 30 days following the date of such notice.


The Stock Units subject to the Award remain subject to forfeiture should the
applicable performance conditions as provided in Appendix A not be met as of the
Vesting Date.


For clarity, for purposes of this Agreement no termination of the Participant’s
employment shall be deemed to have occurred if the Participant ceases to be
employed by the Corporation or a Subsidiary but, immediately thereafter,
continues in the employ of another Subsidiary or the Corporation.


C.
Death or Disability



If the Participant’s employment with the Corporation or any of its Subsidiaries
is terminated by reason of the Participant’s death or Disability on or before
the Vesting Date, the Award shall immediately vest on a pro-rata basis in
proportion to the percentage of the three-year period between the Award Date and
the Vesting Date that the Participant was employed by the Corporation or one of
its Subsidiaries prior to such termination of the Participant’s employment. In
such circumstances, the performance-based vesting condition shall be deemed to
have been achieved at “Target”, as set forth in Appendix A, as of the date of
the termination of the Participant’s employment (the “Separation Date”) Such
Stock Units shall be paid in accordance with Paragraph 7 hereof, provided that
the Vesting Date as to such Stock Units shall be deemed to be the Separation
Date. Any remaining unvested portion of the Award after giving effect to such
acceleration shall terminate and be cancelled as of the Separation Date. (For
clarity, if the Participant’s employment with the Corporation or any of its
Subsidiaries terminated by reason of the Participant’s death or Disability
mid-way between the first anniversary of the Award Date and the second
anniversary of the Award Date, the Participant would vest in one-half of the
“target” number of Stock Units subject to the Award, and any remaining unvested
portion of the Award would terminate and be cancelled.) For purposes of this
Agreement, “Disability” shall mean a physical or mental impairment which, as
reasonably determined by the Administrator, renders the Participant unable to
perform the essential functions of his employment with the Corporation or such
Subsidiary, even with reasonable accommodation that does not impose an undue
hardship on the Corporation or Subsidiary, for more than 180 days in any
12-month period, unless a longer period is required by federal or state law, in
which case that longer period would apply.


D.    Change of Control


If a 409A Change of Control occurs on or before the Vesting Date, the Award
shall remain outstanding and eligible to vest on the Vesting Date, provided that
the performance-based vesting condition shall be deemed to have been achieved at
“Target” as set forth in Appendix A (that is, following the 409A Change of
Control, the Award will be subject to only time-based vesting based on the
Participant’s continued employment, and not a performance-based measure). Such
Stock Units shall be paid in accordance with Paragraph 7 hereof. As used herein,
“409A Change of Control” shall mean the occurrence of (a) a “change in the
ownership” of the Corporation within the meaning of Treasury Regulation
1.409A-3(i)(5)(v) (which, for illustrative purposes, is generally triggered if
any one person (or persons acting as a group) acquire ownership of Corporation
stock which constitutes more than 50% of the total fair market value or total
voting power of the stock of the Corporation), (b) a “change in the effective
control” of the Corporation within the meaning of Treasury Regulation
1.409A-3(i)(5)(vi)(A)(1) (which, for illustrative purposes, is generally
triggered if any one person (or persons acting as a group) acquire during a
period of not more than twelve months ownership of stock of the Corporation
possessing 30% or more of the total voting power of the stock of the
Corporation; or certain majority changes in the membership of the Board occur
over a period of not more than twelve months), or (c) a change “in the ownership
of a substantial portion of the assets” of the Corporation within the meaning of
Treasury Regulation 1.409A-3(i)(5)(vii) (which, for illustrative purposes, is
generally triggered if any one person (or persons acting as a group) acquire
during a period of not more than twelve months assets from the Corporation that
have a total gross fair market value equal to or more than 40% of the total
gross fair market value of all assets of the Corporation immediately before such
acquisition(s)).


Except as expressly otherwise provided in this Paragraph 2, the Participant’s
continued employment on the Vesting Date shall be a condition to the vesting of
the Award and the rights and benefits under this Agreement.


If the Participant’s employment terminated in the circumstances set forth in
Paragraph 2.B prior to the 409A Change of Control and the conditions to vesting
pursuant to Paragraph 2.B are satisfied, the performance-based vesting condition
shall be deemed to have been achieved at “Target” as set forth in Appendix A as
of the Vesting Date and such Stock Units shall be paid in accordance with
Paragraph 7 hereof except that the Vesting Date shall be deemed to be the date
of such 409A Change of Control as to such Stock Units.


E.     Post Change of Control Termination by the Corporation Without Cause or
Resignation for Good Reason


If, following a 409A Change of Control and on or before the Vesting Date, (i)
the Corporation (or Subsidiary that employs the Participant, as the case may be)
terminates the Participant’s employment for any reason other than Cause or (ii)
the Participant resigns employment with the Corporation (or Subsidiary that
employs the Participant, as the case may be) for Good Reason, the Stock Units
subject to the Award shall vest as of the Separation Date (with the
performance-based vesting condition deemed to have been achieved at “Target” as
set forth in Appendix A) and such Stock Units shall be paid in accordance with
Paragraph 7 hereof except that the Vesting Date shall be deemed to be the
Separation Date as to such Stock Units, subject, however, to the Participant
satisfying the release requirement set forth in the following sentence. As a
condition of any such vesting, the Participant shall, not later than 21 days
after such a termination of the Participant’s employment (or such longer period
as may be required under applicable law for the Participant to consider the
release in order for the release to be effective) provide the Corporation with a
valid, executed written release of claims in a form acceptable to the
Corporation, and such release shall not have been revoked by the Participant
pursuant to any revocation rights afforded by applicable law.
 
For the purposes of this Agreement, “Good Reason” means, a (1) a material
reduction by the Corporation in Participant’s base salary; (2) a material
diminution in Participant’s position; or (3) a relocation of Participant’s
location of employment by more than 50 miles from the office where Participant
is located as of the Award Date; provided, however, that any such condition or
conditions, as applicable, shall not constitute grounds for a termination for
Good Reason unless both (x) the Participant provides written notice to the
Corporation of the condition(s) claimed to constitute grounds for Good Reason
within 60 days of the initial existence of such condition(s), and (y) the
Corporation or Subsidiary (as the case may be) fails to remedy such condition(s)
within 30 days after receiving such written notice thereof; and provided,
further, that in all events the termination of the Participant’s employment
shall not constitute a termination for Good Reason unless such termination
occurs not more than 180 days following the initial existence of the condition
claimed to constitute grounds for Good Reason.


F.    Continued Employment


Except as expressly otherwise provided in this Paragraph 2, continued employment
through the Vesting Date is a condition to the vesting of the Award and the
rights and benefits under this Agreement. Except as expressly otherwise provided
in this Paragraph 2, employment for only a portion of the vesting period, even
if a substantial portion, will not entitle the Participant to any proportionate
vesting or avoid or mitigate a termination of rights and benefits upon or
following a termination of employment as provided in Paragraph 4 below or under
the 2017 Plan. As used in this Agreement, references to the Participant’s
“employment” (and similar references to the Participant’s being “employed” and
an “employee”) shall include any period when the Participant is either (i) an
employee of the Corporation or any of its Subsidiaries or (ii) a member of the
Board.


3.DIVIDEND AND VOTING RIGHTS


A.    Limitations on Rights Associated with Units


The Participant shall have no rights as a stockholder of the Corporation, no
dividend rights (except as expressly provided in Paragraph 3.B with respect to
Dividend Equivalent Rights) and no voting rights, with respect to the Stock
Units and any Shares underlying or issuable in respect of such Stock Units until
such Shares are actually issued to and held of record by the Participant. No
adjustments will be made for dividends or other rights of a holder for which the
record date is prior to the date of issuance of such Shares.


B.    Dividend Equivalent Rights


As of any date that the Corporation pays an ordinary cash dividend on its
Shares, the Corporation shall credit the Participant with an additional number
of Stock Units equal to (i) the per share cash dividend paid by the Corporation
on its Shares on such date, multiplied by (ii) the total number of Stock Units
(including any dividend equivalents previously credited hereunder) (with such
total number adjusted pursuant to Section 8 of the 2017 Plan) subject to the
Award as of the related dividend payment record date, divided by (iii) the Fair
Market Value of a Share on the date of payment of such dividend. Any Stock Units
credited pursuant to the foregoing provisions of this Paragraph 3.B shall be
subject to the same vesting, payment and other terms, conditions and
restrictions as the original Stock Units to which they relate. No crediting of
Stock Units shall be made pursuant to this Paragraph 3.B with respect to any
Stock Units which, as of such record date, have either been paid pursuant to
Paragraph 7 or terminated pursuant to Paragraph 4.


4.    TERMINATION OF AWARD


If, on or before the Vesting Date, the Participant’s employment with the
Corporation or any of its Subsidiaries terminates other than under circumstances
described in Paragraph 2, above (or if the termination occurs in circumstances
described in Paragraph 2 above but a release or other condition to the treatment
otherwise provided for in Paragraph 2 above in the circumstances is not
satisfied), the Award shall terminate and be cancelled as of the last day of the
Participant’s employment with the Corporation or such Subsidiary. If the Award
is terminated hereunder (including, without limitation, pursuant to Appendix A,
Paragraph 2 or this Paragraph 4), the Stock Units shall automatically terminate
and be cancelled as of the applicable termination date without payment of any
consideration by the Corporation and without any other action by the
Participant, or the Participant’s beneficiary or personal representative, as the
case may be.


5.    CONDITIONS UPON RETIREMENT


If the Participant’s employment with the Corporation or any of its Subsidiaries
terminates by reason of Retirement, the rights of the Participant with respect
to the Award shall be subject to the conditions that until the Award is vested,
he/she shall (a) not engage, either directly or indirectly, in any manner or
capacity as advisor, principal, agent, partner, officer, director, employee,
member of any association or otherwise, in any business or activity which is at
the time competitive with any business or activity conducted by the Corporation
or any of its direct or indirect Subsidiaries, and (b) be available, unless
he/she shall have died, at reasonable times for consultations at the request of
the Corporation’s management with respect to phases of the business with which
he/she was actively connected during his/her employment, but such consultations
shall not be required to be performed during usual vacation periods or periods
of illness or other incapacity or without reasonable compensation and cost
reimbursement. In the event that either of the above conditions is not
fulfilled, the Participant shall forfeit all rights to the Award, as of the date
of the breach of the conditions of this Paragraph 5. Any determination by the
Board that the Participant is or has engaged in a competitive business or
activity as aforesaid or has not been available for consultations as aforesaid
shall be conclusive.


6.    NO EMPLOYMENT COMMITMENT


Nothing contained in this Agreement or the 2017 Plan constitutes an employment
or service commitment by the Corporation or any of its Subsidiaries, affects the
Participant’s status as an employee at will who is subject to termination with
or without Cause, confers upon the Participant any right to remain employed by
or in service to the Corporation or any Subsidiary, interferes in any way with
the right of the Corporation or any Subsidiary at any time to terminate such
employment or services, or affects the right of the Corporation or any
Subsidiary to increase or decrease the Participant’s other compensation or
benefits. Nothing in this Agreement, however, is intended to adversely affect
any independent contractual right of the Participant without his or her consent
thereto.


7.    TIMING AND MANNER OF PAYMENT OF STOCK UNITS


On or as soon as administratively practical following the Vesting Date as
provided in Appendix A or Paragraph 2 hereof (and in all events not later than
74 days after the Vesting Date), the Corporation shall deliver to the
Participant a a number of Shares (either by delivering one or more certificates
for such Shares or by entering such Shares in book entry form, as determined by
the Corporation in its discretion) (subject to any withholding for taxes
pursuant to Paragraph 8) equal to the number of Stock Units that vested on the
Vesting Date provided, however, that if the Corporation’s Common Stock is not
listed or admitted to trade on any national securities exchange on the Vesting
Date, the Corporation shall deliver (i) if a 409A Change of Control has occurred
on or prior to the Vesting Date and the Corporation’s Common Stock has ceased to
be so listed or admitted to trade in connection with such 409A Change of
Control, an amount equal to (a) the number of Stock Units vesting on such date
multiplied by (b) the amount of the cash consideration paid for a share of
Corporation Common Stock in such transaction, or (ii) if clause (i) is not
applicable, such other amount as the Administrator determines, in its sole and
absolute discretion, to be fair and reasonable and consistent with the purposes
of the Award. The Participant shall have no further rights with respect to any
Stock Units that are paid or that terminate pursuant to Appendix A, Paragraph 2
or Paragraph 4.


8.    TAX WITHHOLDING


Subject to compliance with all applicable laws, rules and regulations, upon any
distribution of Shares in respect of the Stock Units, unless otherwise provided
by the Committee, the Corporation shall automatically reduce the number of
shares to be delivered by (or otherwise reacquire) the appropriate number of
whole shares, valued at their then Fair Market Value, to satisfy any withholding
obligations of the Corporation or its Subsidiaries with respect to such
distribution of shares at the minimum applicable withholding rates. In the event
that the Corporation cannot legally satisfy such withholding obligations by such
reduction of shares or the Committee otherwise provides that the Corporation
will not so reduce the number of shares delivered to satisfy such withholding
obligations, or in the event of a cash payment or any other withholding event in
respect of the Stock Units, the Corporation (or a Subsidiary) shall be entitled
to require a cash payment by or on behalf of the Participant and/or to deduct
from other compensation payable to the Participant any sums required by federal,
state or local tax law to be withheld with respect to such distribution or
payment.


9.    ADJUSTMENT UPON SPECIFIED EVENTS


Upon the occurrence of certain events relating to the Corporation’s stock
contemplated by Section 7.1 of the 2017 Plan (including, without limitation, an
extraordinary cash dividend on such stock), the Administrator shall make
adjustments in accordance with such section to the number of Stock Units (or the
consideration that may become payable with respect to a vested Stock Unit) then
outstanding in respect of the Award. No such adjustment shall be made with
respect to any ordinary cash dividend for which dividend equivalents are
credited pursuant to Paragraph 3.B.




10.    NON-TRANSFERABILITY OF THE AWARD


The Award shall not be transferable otherwise than by will or by the applicable
laws of descent and distribution. More particularly (but without limiting the
generality of the foregoing), the Award may not be assigned, transferred (except
as aforesaid), pledged or hypothecated in any way (whether by operation of law
or otherwise) and shall not be subject to execution, attachment or similar
process. Any attempted assignment, transfer, pledge, hypothecation or other
disposition of the Award contrary to the provisions hereof, and the levy of any
execution, attachment or similar process upon the Award, shall be null and void
and without effect.


11.    PAYMENT OF EXPENSES AND COMPLIANCE WITH LAWS


A.    The Corporation shall reserve and keep available such number of Shares as
will be sufficient to satisfy the requirements of this Agreement, shall pay all
original issue and/or transfer taxes with respect to the issue and/or transfer
of Shares pursuant hereto to the Participant and all other fees and expenses
necessarily incurred by the Corporation in connection therewith and will from
time to time use its best efforts to comply with all laws and regulations which,
in the opinion of counsel for the Corporation, shall be applicable thereto.


B.    The Participant hereby represents and covenants that (a) any Shares
acquired upon the vesting of the Award will be acquired for investment and not
with a view to the distribution thereof within the meaning of the Securities Act
of 1933, as amended (the “Securities Act”), unless such acquisition has been
registered under the Securities Act and any applicable state securities law; (b)
any subsequent sale of any such Shares shall be made either pursuant to an
effective registration statement under the Securities Act and any applicable
state securities laws, or pursuant to an exemption from registration under the
Securities Act and such state securities laws; and (c) if requested by the
Corporation, the Participant shall submit a written statement, in form
satisfactory to the Corporation, to the effect that such representation (x) is
true and correct as of the date of acquisition of any Shares hereunder or (y) is
true and correct as of the date of any sale of any such Shares, as applicable.
As a further condition precedent to the delivery to the Participant of any
Shares subject to the Award, the Participant shall comply with all regulations
and requirements of any regulatory authority having control of or supervision
over the issuance of the Shares and, in connection therewith, shall execute any
documents which the Corporation shall in its sole discretion deem necessary or
advisable.


C.     The Award is subject to the condition that if the listing, registration
or qualification of the Shares subject to the Award upon any securities exchange
or under any law, or the consent or approval of any governmental body, or the
taking of any other action is necessary or desirable as a condition of, or in
connection with, the vesting or delivery of the Shares hereunder, the Shares
subject to the Award shall not vest or be delivered, in whole or in part, unless
such listing, registration, qualification, consent or approval shall have been
effected or obtained, free of any conditions not acceptable to the Corporation.
The Corporation agrees to use reasonable efforts to effect or obtain any such
listing, registration, qualification, consent or approval.


12.    AMENDMENT


In the event that the Board amends the 2017 Plan and such amendment modifies or
otherwise affects the subject matter of this Agreement, this Agreement shall, to
that extent, be deemed to be amended by such amendment to the 2017 Plan.
However, the timing of payment of the Award (to the extent it becomes vested)
shall be as set forth in this Award Agreement and may not be changed (pursuant
to the Plan, any amendment thereto, or otherwise) except as would be compliant
with (and not result in any tax, penalty or interest under) Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”).


13.    CONSTRUCTION


In the event of any conflict between the 2017 Plan and this Agreement, the
provisions of the 2017 Plan shall control. If any provision of this Agreement is
held to be invalid or unenforceable for any reason, such provision shall be
conformed to prevailing law rather than voided, if possible, in order to achieve
the intent of the parties and, in any event, the remaining provisions of this
Agreement shall remain in full force and effect and shall be binding upon the
parties hereto. This Agreement shall be governed in all respects by the laws of
the State of Florida.


14.    ENTIRE AGREEMENT


This Agreement constitutes the entire agreement between the Corporation and the
Participant and supersedes all other discussions, correspondence,
representations, understandings and agreements between the parties, with respect
to the subject matter hereof.


15.    HEADINGS


The headings of the paragraphs of this Agreement are inserted for convenience
only and shall not be deemed a part hereof.


16.    CLAWBACK POLICY


The Stock Units are subject to the terms of the Corporation’s recoupment,
clawback or similar policy as it may be in effect from time to time, as well as
any similar provisions of applicable law, any of which could in certain
circumstances require repayment or forfeiture of the Stock Units (including any
value received from a disposition of the Shares acquired upon payment of the
Stock Units).


17.    SECTION 409A


It is intended that any amounts payable under this Agreement shall either be
exempt from or comply with Section 409A of the Code (including the Treasury
regulations and other published guidance relating thereto) so as not to subject
the Participant to payment of any additional tax, penalty or interest imposed
under Code Section 409A. The provisions of this Agreement shall be construed and
interpreted to avoid the imputation of any such additional tax, penalty or
interest under Code Section 409A yet preserve (to the nearest extent reasonably
possible) the intended benefit payable to the Participant.


[Signature page follows]




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.






OCWEN FINANCIAL CORPORATION




By:                            
    




PARTICIPANT


By:                             
    



APPENDIX A


VESTING REQUIREMENTS


The Stock Units subject to the Award will be eligible to vest in a single
installment based on the Corporation’s achievement of certain performance goals
as determined below and subject to the continued service requirements set forth
in this Agreement.


The Stock Units that will be available to vest at the end of the measurement
period (the “Measurement Period”) will be determined by multiplying the target
number of Stock Units eligible to vest on the Vesting Date by the percentage of
Stock Units vesting on the Vesting Date based on the cumulative total
shareholder return (“Cumulative TSR”, as defined below) achieved by the
Corporation for the Measurement Period, which shall be the period between March
29, 2019 through March 29, 2022.


The Stock Units subject to the Award will be eligible to vest on the third
anniversary of the Award Date (the Vesting Date) based on the Corporation’s
Cumulative TSR achieved during the Measurement Period as follows:


Cumulative TSR Achieved
Performance
Level
Percentage of Stock Units Vesting
____%
Below Threshold
0%
____%
Threshold
50%
____%
Target
100%
____%
Maximum
200%



Provided that the level of Cumulative TSR achieved is at least “Threshold,” the
percentage of Stock Units vesting on a Vesting Date based on the Cumulative TSR
achieved between the levels set forth in the table above for the Measurement
Period will be determined based on straight-line interpolation between points
(for clarity, if the Cumulative TSR achieved for the Measurement Period was
____%, the percentage of Stock Units vesting for the Measurement Period would be
____%).
    
Definitions. For purposes of this Appendix A, the following definitions shall
apply:


“Beginning Stock Price” means the average of the Closing Stock Prices for the
thirty (30) consecutive trading days ending with the first trading day of the
Measurement Period.


“Closing Stock Price” means, as of any calendar day, the sum of (a) the closing
price (in regular trading) for a share of Common Stock on the principal stock
exchange on which the Common Stock is then listed or admitted to trade (the
“Exchange”) for the date in question or, if no sales of Common Stock were
reported on the Exchange on that date, the closing price (in regular trading)
for a share of Common Stock on the Exchange for the next preceding day on which
sales of Common Stock were reported on the Exchange, plus (b) (as of any date
after the Award Date) the amount of regular cash dividends paid by the
Corporation on a share of Common Stock as to which the applicable ex-dividend
date(s) are after the Award Date and on or before the particular calendar day in
question. If the Common Stock is no longer listed or admitted to trade on a
national securities exchange as of any particular date, the Closing Stock Price
for that date shall be the value as reasonably determined by the Administrator
for purposes of the award in the circumstances.


“Cumulative Total Shareholder Return” (or “Cumulative TSR”) means the cumulative
(non-compounded) total return (expressed as a percentage) of an investment in
the Corporation’s Common Stock for the Measurement Period, determined using the
Beginning Stock Price to value the Corporation’s Common Stock at the start of
the Measurement Period and the Ending Stock Price to value the Corporation’s
Common Stock at the end of the Measurement Period. For purposes of such
determination, the Ending Price shall be equitably and proportionately adjusted
by the Administrator to the extent (if any) determined necessary by the
Administrator to preserve the intended incentives of the award and mitigate the
impact of any stock split, stock dividend or reverse stock split occurring
during the Measurement Period.


“Ending Stock Price” means the average of the Closing Stock Prices for the
thirty (30) consecutive trading days ending with the last trading day of the
Measurement Period.


Determination. Following the end of the Measurement Period, the Administrator
shall make a determination as to the Corporation’s achievement of the
performance-based vesting requirements set forth in this Appendix A. Any Stock
Units subject to the Award that are outstanding at the end of the Measurement
Period and are not eligible to vest in accordance with this Appendix A based on
the Corporation’s performance shall terminate as of the last day of the
Measurement Period. In all events, the Administrator’s determination of the
Corporation’s performance during the Measurement Period, and the number of Stock
Units eligible to vest, pursuant to this Appendix A shall be final and binding.


* * *


Page 1    

